UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q (Mark One) [X] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended April 30, 2013 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 000-49996 GOLDFIELDS INTERNATIONAL INC. (Exact name of registrant as specified in its charter) 3077 E. Warm Springs Road, Suite 300 Las Vegas, Nevada, USA89120 (Address of principal executive offices) (Zip Code) (800) 315-6551 (Registrant's telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes [] No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[X] Yes [] No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer[] Accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes[]No [X] Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date: 60,623,858 shares of common stock issued and outstanding as of May 13, 2013. TABLE OF CONTENTS PART I – FINANCIAL INFORMATION 1 PART II – OTHER INFORMATION 1 Item 1. Legal Proceedings 1 Item 1A. Risk Factors 1 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 1 Item 3. Defaults Upon Senior Securities 1 Item 4. Mine Safety Disclosures 1 Item 5. Other Information 1 Item 6. Exhibits 1 SIGNATURE 2 PART I FINANCIAL INFORMATION Pursuant to Regulation 13A Reports of Issuers of Securities Registered Pursuant to Section 12 (Reg. §240.13a-13 (c)(2)(i)(ii)), the Company is not required to file Part I - Financial Information for the period ending April 30, 2013 for the following reasons: a) The registrant is not in the production state but is engaged primarily in the exploration for the development of mineral deposits other than oil, gas or coal; and b) The registrant has not been in production during the current fiscal year or the two years immediately prior thereto; and c) The registrant has not received any receipts from the sale of mineral products or from the operations of mineral producing properties. PART II OTHER INFORMATION Item 1. Legal Proceedings. None Item 1A. Risk Factors. N/A Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. None Item 3. Defaults Upon Senior Securities. None Item 4. Mine Safety Disclosures. The Dodd-Frank Wall Street Reform and Consumer Protection Act (the “Act”) and Item 104 of Regulation S-K require certain mine safety disclosures to be made by companies that operate mines regulated under the Federal Mine Safety and Health Act of 1977. However, the requirements of the Act and Item104 of Regulation S-K do not apply as the Company does not engage in mining activities.Therefore, the Company is not required to make such disclosures. Item 5. Other Information. None ITEM 6. EXHIBITS Exhibit No. Description Certification of Principal Executive Officer and Principal Financial Officer pursuant to Rule 13a-14(a) or Rule 15d-14(a) of the Securities Exchange Act of 1934, as adopted pursuant to Section 302 of the Sarbanes-Oxley Act. SSection 1350 Certification(1) (1)Pursuant to Regulation 13A Reports of Issuers of Securities Registered Pursuant to Section 12 (Reg. §240.13a-13 (c)(2)(i)(ii)), the Company is not required to file Part I - Financial Information for the period ending April 30, 2013 and therefore is not required to file Exhibit 32.1 herewith. SIGNATURES Pursuant to the requirements of Section 13 of 15(d) of the Securities Exchange act of 1934, as amended, the Registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date:May 20, 2013 GOLDFIELDS INTERNATIONAL INC. By:/s/ Richard Kehmeier Richard Kehmeier President, Chief Executive Officer
